Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-14-00806-CV

                                            Amado ABASCAL III,
                                                 Appellant

                                                         v.

                           Rodolfo Flores GALVAN and G&M Logistics Corp.,
                                              Appellees

                     From the 365th Judicial District Court, Maverick County, Texas
                                Trial Court No. 12-11-27955-MCVAJA
                         Honorable David A. Berchelmann Jr., Judge Presiding 1

PER CURIAM

Sitting:           Marialyn Barnard, Justice
                   Rebeca C. Martinez, Justice
                   Patricia O. Alvarez, Justice

Delivered and Filed: May 6, 2015

JOINT MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On March 12, 2015, we determined this appeal was appropriate for referral to alternative

dispute resolution.        Accordingly, we ordered the appeal referred to a mediation settlement

conference and suspended all appellate deadlines until April 27, 2015. On April 27, 2015, the

parties filed a joint motion to dismiss the appeal, stating they have entered into a settlement

agreement that resolves all of their disputes that would have been addressed on appeal.

Accordingly, the appellate deadlines are reinstated and we grant the joint motion to dismiss and


1
    The Honorable David A. Berchelmann Jr., sitting by assignment.
                                                                                     04-14-00806-CV


dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2). Pursuant to the parties’ agreement, we order

that each party bear their own costs of appeal, if any. See TEX. R. APP. P. 42.1(d)(absent agreement

of the parties, costs are taxed against appellant).


                                                      PER CURIAM




                                                 -2-